
	

114 SRES 182 ATS: Expressing the sense of the Senate that Defense laboratories have been, and continue to be, on the cutting edge of scientific and technological advancement and supporting the designation of May 14, 2015, as the “Department of Defense Laboratory Day”.
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Brown (for himself, Mr. Reed, Mr. Durbin, Mr. Kirk, Mr. Heinrich, Mr. Markey, Mr. Udall, Mr. Donnelly, and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that Defense laboratories have been, and continue to be, on the
			 cutting edge of scientific and technological advancement and supporting
			 the designation of May 14, 2015, as the Department of Defense Laboratory
			 Day.
	
	
 Whereas a Defense laboratory is defined as any laboratory, Department of Defense-funded research and development center, or engineering center that is owned by a military service and funded by the Federal Government;
 Whereas Defense laboratories should be commended for the unique role the laboratories have played in numerous innovations and advances in the areas of defense and national security;
 Whereas technological progress is responsible for up to half the growth of the United States economy and is the principal driving force behind long-term economic growth and increases in the standard of living in the United States;
 Whereas defense-supported research and development has led to new products and processes for state-of-the-art military weapons and technology, as well as for the public good;
 Whereas Defense laboratories frequently partner with State and local governments and regional organizations to transfer technology to the private sector;
 Whereas Defense laboratories are at the forefront of cutting-edge science and technology, earning prestigious national and international awards for research and technology transfer efforts;
 Whereas the innovations produced at the Defense laboratories of the United States fuel economic growth by creating new industries, companies, and jobs;
 Whereas the work of the Defense laboratories is essential to the continued prosperity of the United States; and
 Whereas May 14, 2015, would be an appropriate day to designate as the Department of Defense Laboratory Day: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of May 14, 2015, as the Department of Defense Laboratory Day in recognition of the work and accomplishments of the national network of Defense laboratories;
 (2)recognizes that supporting research and development, including federally sponsored work performed at the Defense laboratories, is key to maintaining United States innovation and competitiveness in a global economy;
 (3)acknowledges that the knowledge base, technologies, and techniques generated in the Defense laboratory system serve as a foundation for the defense industrial base;
 (4)reaffirms the importance of robust investment in Defense laboratories to preserving the technological superiority of the Armed Forces in the 21st century; and
 (5)encourages the Defense laboratories, the executive branch agencies, and Congress to hold an outreach event on May 14, 2015, Department of Defense Laboratory Day, to raise public awareness of the work of the Defense laboratories.
			
